Dismissed and Memorandum Opinion filed May 7, 2009







Dismissed
and Memorandum Opinion filed May 7, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00365-CV
____________
 
THOMAS BERNARD DOMINGUE, II, Appellant
 
V.
 
KIMBERLY (DOMINGUE) WISE, Appellee
 

 
On Appeal from the
434th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 06-DCV-152008
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 26, 2009.  On April 29, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.